Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a library builder that presents a search menu associated with the one or more activity- related identifiers, and in response to a search query, accesses the repository, identifies a selection of the one or more videos related to the search query, and generates a structured library containing a representation of the selection of the one or more videos in a library panel of the interactive graphical user interface of the electronic display device, each of the selection of the one or more videos being selectable from the structured library by a selection input received by the interactive graphical user interface; a presentation module that generates one or more interactive presentation panels in the interactive graphical user interface, and retrieves a selected video from the structured library for presentation in one of the one or more interactive presentation panels; a tool module that provides one or more graphical tools in a tool panel in the interactive graphical user interface, each of the graphical tools being configured to receive an input for controlling the presentation of the selected video, at least one of the one or more graphical tools for annotating the selected video 
Enhancing audience engagement in a competition is well known in the art. For instance, Berridge (2016/0234556) in view of Savage et al. (2008/0126197) teaches enhancing audience engagement in a competition. However, Berridge in view of Savage is silent on “a library builder that presents a search menu associated with the one or more activity- related identifiers, and in response to a search query, accesses the repository, identifies a selection of the one or more videos related to the search query, and generates a structured library containing a representation of the selection of the one or more videos in a library panel of the interactive graphical user interface of the 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715